Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant’s election without traverse of Group I, claims 1-12, 16 and 18 in the reply filed on 11/08/21 is acknowledged.
Claims 13-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/12. 

Objections
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art to claim 9 is Meir, as will be discussed below. However, it does not teach the 47 residue peptide Myr-B having no additional peptides and amidation on the N-terminal side with C-terminal myristoylation. As such, this method is novel and unobvious over the prior art. 

Claim Rejections 35 USC 102(A)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8, 10-12, 16 and 18 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Mier et al. (US2011/0027183)
Mier teaches lipid modified peptides for the treatment of liver diseases comprising peptides of the following table, which all contain the NPLGFXaaP Configuration of instant SEQ ID NO 1:

    PNG
    media_image1.png
    277
    334
    media_image1.png
    Greyscale
[0057, Claims 1-7 and 46]. This reference further teaches that for use as a vaccine, for the use of a terminal modified hydrophobic modified preS-derived peptide of the invention as a vaccine the preferred therapeutically effective amount is in the range of 10 mug to 1 mg per kg body weight [0280-281]. Claims 1 and 4-8 are met because this reference teaches the structure of SEQ ID 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEANETTE M LIEB/               Primary Examiner, Art Unit 1654